MEMORANDUM ***
Sharon Jane Dosela appeals from her conviction, and the sentences imposed thereon, after jury trial of first degree murder, second degree murder, sexual abuse of a minor, assault with a dangerous weapon, and assault resulting in serious bodily injury.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Dosela has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or answering brief has been filed. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.